Citation Nr: 0304027	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  02-15 620 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had honorable and active service from July 1942 
to April 1947.  His awards and decorations include the Purple 
Heart, and the Combat Infantry Badge.  His battles and 
campaigns included the Normandy Campaign, the Northern 
France, Campaign, and the Rhineland Campaign.  The appellant 
is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detroit, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appellant and her representative have contended that 
entitlement to service connection for the residuals of a 
contusion to the veteran's chest as a result of a shell blast 
should have been established during the lifetime of the 
veteran.  The record indicates that entitlement to service 
connection for this disability was denied in an April 1947 
rating decision.  However, the veteran submitted a sworn 
statement indicating that he wished to reopen his claim for 
service connection in November 1947.  The record shows that 
the RO responded by mailing the veteran information regarding 
his claim, and by requesting and obtaining additional service 
medical records.  However, there is no indication that the RO 
ever rendered a decision as to the request to reopen.  
Therefore, the Board finds that this claim remains open.  The 
Board refers the issue of entitlement to service connection 
for the residuals of a contusion of the chest due to a shell 
blast, for accrued benefits purposes, to the RO for 
consideration.  

The Board finds that entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under the provisions of 38 U.S.C. 
§ 1318 is an implied issue in this case.  The RO has not 
addressed this issue, and it is referred to them for 
consideration. 


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2000; the cause of death 
was a ruptured dissecting aortic aneurysm.

2.  At the time of the veteran's death, service connection 
was in effect for incomplete paralysis of the right radial 
nerve, a shell fragment wound of the upper arm with fracture 
of the humerus and injury to muscle group V and VI, and a 
gunshot wound to the right thigh with healed fracture of the 
femur and injury to muscle group XIII.  

3.  The veteran sustained a mild contusion to his chest as a 
result of a non-penetrating concussion injury in July 1944; 
there is no medical evidence of residual disability as a 
result of his injury.  

4.  The service medical records are negative for evidence of 
an aneurysm or other cardiovascular disability; the post 
service medical records are also negative for evidence of an 
aneurysm or cardiovascular disability until the veteran's 
death.  

5.  The credible evidence demonstrates that there was no 
causal relationship between the veteran's injuries in service 
and the aneurysm which resulted in his death.  




CONCLUSION OF LAW

A service connected disability was neither the principal or a 
contributory cause of the veteran's death.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was the result of an injury sustained during active service.  
She notes that during service, the veteran sustained a 
shrapnel wound to his chest that resulted in a contusion.  
The appellant states that this injury remained painful to the 
veteran throughout his lifetime.  She believes that this 
contusion damaged the veteran's aorta, and eventually 
resulted in his death from a ruptured dissecting aortic 
aneurysm.  

VA has a duty to notify the appellant and her representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

After the receipt of the appellant's claim, the RO provided 
her with a January 2002 letter, which notified her that in 
order to prevail, she must submit medical evidence of a 
relationship between the veteran's injury to his chest and 
his death.  She was also notified of what type of evidence 
would be most appropriate to establish this relationship.  
Following the denial of her claim, the appellant was provided 
with a letter of notification and a copy of the rating 
decision, which contained the reasons and bases for the 
denial of her claim.  The appellant then submitted a notice 
of disagreement, and she was mailed a Statement of the Case 
that contained the laws and regulations concerning her claim, 
and a more detailed explanation of the reasons and bases for 
the denial of her claim.  Finally, the appellant was sent a 
letter regarding the VCAA in February 2003, a copy of which 
was provided to her representative.  This letter again 
explained to her what must be established by the evidence in 
order to prevail in her claim.  The letter told her what 
evidence would be obtained by VA, what evidence she must 
submit, and what assistance would be afforded her by VA to 
obtain the evidence.  An Informal Hearing presentation was 
submitted by the appellant's representative in February 2003.  
The Board must conclude that the duties to notify and assist 
have been completed, and that the appellant was made aware of 
what evidence she should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of her claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  In the case of any veteran who 
engaged in combat with the enemy during active service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d). 

When a veteran dies after December 31, 1956, from a service-
connected or compensable disability, the Secretary shall pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  38 U.S.C.A. 
§ 1310(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The service-
connected disability is considered the principle cause of 
death when such disability, either singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related to the cause of death.  To 
be a contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312.  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The death certificate shows that the veteran died on October 
[redacted], 2000.  The immediate cause of death was a ruptured 
dissecting aortic aneurysm.  The approximate interval between 
onset and death was hours.  There were no underlying causes 
of death listed.  An autopsy was performed, and the findings 
were available to the doctor who stated the cause of death on 
the certificate.  

At the time of the veteran's death, service connection was in 
effect for incomplete paralysis of the right radial nerve, 
evaluated as 50 percent disabling; a shell fragment wound of 
the upper arm with fracture of the humerus and injury to 
muscle  group V and VI, evaluated as 40 percent disabling; 
and a gunshot wound to the right thigh with healed fracture 
of the femur and injury to muscle group XIII, evaluated as 10 
percent disabling.  The combined evaluation was 70 percent 
disabling.  Individual unemployability was in effect from 
April 1999.  

In addition to the veteran's service connected disabilities, 
the service medical records shows that the veteran was 
admitted to the hospital in November 1942.  His complaints 
were sore throat, dysphasia, chills and fever, and earache.  
The final diagnosis was Vincent's angina, bilateral.  

The veteran sustained a contusion to his left chest on July 
11, 1944.  The contusion was the result of being struck by 
shell fragments in the vicinity of the left ribs.  The 
diagnosis was mild contusion of the left chest.  

Follow-up records from July 14, 1944, show that an X-ray 
study revealed there were no fractures of the left ribs.  
These records also state that there was no skin penetration, 
and no hemoptysis.  The pain had disappeared.  Additional 
records show that the veteran continued to make good 
progress.  He was discharged and returned to full duty on 
August 8, 1944.  

The service medical records reveal that the veteran was 
wounded in action in November 1944 when he was struck in the 
right thigh and right shoulder and arm by shell fragments, 
sustaining soft tissue wound of the medial side of the right 
thigh with severe perforating and lacerating wound of the 
right arm with comminuted compound fracture of the entire 
upper third of the humerus with radial nerve paralysis.  An 
August 1945 X-ray study of the chest conducted during follow-
up treatment show that the heart and lung fields were within 
normal limits.  The records reflect that the veteran 
underwent extensive and prolonged treatment for these 
injuries through 1946.  

The remainder of the service medical records are negative for 
any evidence of disease or disability of the heart or 
circulatory system.  

A statement was received from the veteran concerning his 
chest wound in November 1947.  He said that he was injured 
when a shell burst in the air near him, injuring his chest 
and head.  The veteran stated he had internal bleeding, and 
said he coughed up blood.  He indicated that his chest wound 
caused him varied and constant pain.  

The veteran was afforded a VA examination in May 1948.  His 
complaints involved the residuals of his service connected 
shell fragment wounds.  The examination report specifically 
asked if there were any aneurism.  However, the 
cardiovascular system was normal.  The examination was 
negative for any complaints or diagnosis concerning the chest 
or cardiovascular system.  

The veteran was hospitalized at a VA facility for treatment 
of esophagitis in December 1951.  His medical history noted 
that he had suffered a chest injury due to a shrapnel blast 
in July 1944, after which he coughed up blood for about a day 
and a half.  He had been hospitalized for one month, and had 
no residuals of this injury.  On examination, the heart was 
normal in size, rate, and rhythm.  There were no murmurs and 
no abnormal heart tones.  The final diagnoses did not include 
any cardiovascular disabilities, or any other disability that 
was attributed to the chest injury.  

The remainder of the post service medical records are 
negative for mention of the July 1944 injury to the chest.  
They are also negative for evidence of a cardiovascular 
disability in general or an aneurysm in particular.  

Following the death of the veteran, the doctor who had 
conducted the autopsy and completed the death certificate was 
contacted and asked to offer an opinion as to the possibility 
of a relationship between the wounds and injuries sustained 
by the veteran and the cause of his death.  The doctor noted 
in a December 2001 letter that the veteran died from a 
ruptured dissecting aneurysm of the aorta, and that he had 
been provided with information regarding the veteran's 
injuries in service.  The doctor said that he had reviewed 
some of the medical literature pertaining to trauma and 
aortic rupture, and located several abstracts which described 
intervals of years between an injury and the effect on the 
aorta.  The doctor believed that there was a possibility that 
the veteran's war injuries could be associated with the 
defects of his aorta, which resulted in his death.  He added 
that in one instance, there had been a 28 year interval from 
the time of the injury to the time of the rupture of a pseudo 
aneurysm into the chest cavity.  The doctor concluded by 
saying that there was a possibility that the damage to the 
veteran's aorta may have been, in part, due to or related to 
the wounds and injuries the veteran suffered during his 
military service.  

An opinion concerning a possible relationship between the 
veteran's injuries during active service and the cause of his 
death was obtained from a VA doctor in April 2002.  The 
doctor reviewed the veteran's claims folder prior to 
rendering his opinion, and noted that his injuries included a 
mild contusion to the chest, and multiple shell fragment 
wounds to the right shoulder, right arm, and right thigh.  
The veteran had died due to a ruptured dissecting aneurysm of 
the aorta.  The doctor stated that the common factors that 
predisposed dissecting aneurysm included systemic 
hypertension, cystic medical necrosis, Marphan's syndrome, 
Ehler's Danlos syndrome, inflammatory arthritis, congenital 
aortic valve, and coarctation of the aorta.  The December 
2001 opinion was noted.  The VA doctor stated that the 
instance cited in that opinion of a ruptured aortic 
pseudoaneurysm which had occurred 28 years after a gunshot 
injury had been a rare case of a ruptured pseudoaneurysm of 
the abdominal aorta after a penetrating gunshot bullet wound 
to the back.  In contrast, the veteran had a mild contusion 
of the chest which would unlikely cause a dissecting aneurysm 
of the aorta after 56 years.  The doctor opined that the 
veteran's dissecting aneurysm of the aorta was not likely 
related to his service-connected disabilities.  

Initially, the Board notes that the appellant and her 
representative have presented extensive argument in support 
of the contention that the veteran sustained an injury to his 
chest during active service.  The Board completely agrees 
with these contentions.  The service medical records clearly 
state that the veteran sustained a mild contusion to his 
chest as a result of a shell blast in July 1944.  The records 
state that this was not a penetrating wound, as was suggested 
by the representative in the Informal Hearing presentation.  
Nevertheless, the evidence clearly supports the occurrence of 
this injury without need to resort to the combat presumption 
contained at 38 U.S.C.A. § 1154(b).  

However, the Board must conclude that neither the veteran's 
chest injury or his other service connected disabilities 
played any role in his death.  No residual disability as a 
result of the contusion of the chest was noted when the 
veteran was returned to active duty in August 1944.  The 
veteran underwent extensive treatment for several years 
following his November 1944 injuries, but these records are 
all completely negative for an aneurysm or any other 
cardiovascular disability.  The veteran stated that he 
continued to have chest pains as late as November 1947.  
However, it was specifically noted that the veteran did not 
have any residuals as a result of this injury during the 
December 1951 hospitalization.  All records subsequent to 
December 1951 were negative for residuals of the chest 
injury, and for cardiovascular abnormalities.  The aneurysm 
that resulted in the death of the veteran did not manifest 
itself until hours before his death.  

The record contains two medical opinions that address the 
possibility of a relationship between the veteran's injuries 
in service and the aneurysm that resulted in his death.  The 
appellant submitted a December 2001 opinion from the doctor 
who performed the veteran's autopsy in support of her 
contention that the inservice injuries resulted in the 
veteran's death.  This doctor opined that that there was a 
possibility that the damage to the veteran's aorta may have 
been, in part, due to or related to the wounds and injuries 
the veteran suffered during his military service.  As this 
opinion merely raises on the possibility of a relationship, 
it is inconclusive, and it does not expressly link the 
veteran's aneurysm to injuries in service.  See Winsett v. 
West, 11 Vet. App. 420, 424 (1998); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) and Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  In contrast, while the April 2002 VA 
opinion also implicitly acknowledges the possibility of a 
relationship, it further addresses the likelihood of such a 
relationship by contrasting the nature of the veteran's 
injury and the example cited in the December 2001 opinion (a 
penetrating wound versus a contusion), as well as the time 
elapsed between injury and aneurysm (28 years versus 56 
years) in each case.  The doctor concluded that the veteran's 
aneurysm was not likely related to his service-connected 
disabilities.  The opinion as to the likelihood of the 
relationship, as opposed to the mere possibility, is 
uncontroverted.  The Board must conclude that April 2002 
opinion is the more probative of the two.  When this opinion 
is coupled with the lack of any medical evidence of 
symptomatology or residual disability as a result of the 
veteran's chest injury, and with the lack of any other 
medical evidence of a relationship between the veteran's 
remaining service-connected disabilities and the aneurysm, 
the preponderance of the evidence is against the appellant's 
claim, and it must be denied.  




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

